DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 07/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 8787522; 9808214 and 10561387 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 21 and dependent claims 22-26, the examiner found no reference in the prior art that disclosed or rendered obvious a multi-mode system comprising:
a data acquisition unit configured to selectively operate the system in any of a plurality of imaging modes, including:
a computerized tomography (CT) mode in which a plurality of CT x-ray projection images CTp of the breast taken at different angles to the breast are generated; and
a tomosynthesis mode (T) in which a plurality of tomosynthesis x-ray projection images Tp of the breast taken at different angles to the breast are generated; and 
an image processing unit configured to computer-process the CT x-ray projection images CTp and generate one or more CT reconstructed images CTr representing slices of the breast having selected thicknesses and orientations, and to computer-process the 
As per claim 27 and dependent claim 28, the examiner found no reference in the prior art that disclosed or rendered obvious a multi-mode system comprising:
a data acquisition unit configured to selectively operate said system in any of a plurality of imaging modes, including:
a mammography mode (M) generating one or more two-dimensional projection images (Mp) of the immobilized breast, each using a patient dose approximating that for a conventional mammogram;
a tomosynthesis mode (T) in which a plurality of tomosynthesis x-ray projection images (Tp) of the patient's breast taken at different angles to the breast are generated; and
another mode generating at least one additional image of the patient's breast, other than a two-dimensional projection image Mp generated in the mammography mode and a tomosynthesis x-ray projection image Tp generated in the tomosynthesis mode; and 
a display unit configured to selectively display concurrently, corresponding to the patient's breast, (i) at least one of the two-dimensional projection image Mp and a tomosynthesis reconstructed breast slice image Tr computer processed from the tomosynthesis x-ray projection images Tp and (ii) the additional breast image and including all imitations recited in independent claim 27.
As per claim 29 and dependent claim 30, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
imaging a patient’s breast in another mode generating an additional image of the patient’s breast, other than a two-dimensional projection image Mp and a tomosynthesis x-ray projection image;
selectively reconstructing slice tomosynthesis images (Tr) from the tomosynthesis x-ray projection images Tp, in each case for respective three-dimensional slices of the imaged breast, said slices having respective selected thicknesses and orientations;
selectively computer-processing images Tp, Tr and Mp to generate respective display images Tpd, Trd and Md; and 
displaying concurrently a selected combination of i)one or more of Tpd, Trd, Md images and ii) the additional image and including all imitations recited in independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884